UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ROY ALBERT LEWIS, )
Plaintiff, §
v. g Civil Action No. 12-1548 (RJL)
UNITED STATES OF AMERICA, g
Defendant. §
MEMORANDUM OPINION

(June _3_, 2013)

This action is before the Court on its initial review of petitioner-Roy Albert
Lewis’s petition for a writ of habeas corpus. The 89-page, 149-paragraph pro se petition
arises out of a criminal tax matter brought before the United States District for the
Northern District of California: United States v. Lewz`s, 3 :O5-cr-0O63 8-SI (indictment
dated Oct. 6, 20()5). See Compl. 1[1} 9, 16 [Dkt. #l]. The main thrust of petitioner’s
argument seems to be that the statutes under which he was convicted-18 U.S.C. § 371
(conspiracy to defraud the United States) and 26 U.S.C. § 7201 (tax evasion)_are invalid
because Congress never actually passed them into law and because they are not
authorized under the common law. See ia'. 1111 5-6. Petitioner also claims that he was
never properly indicted, the trial court lacked jurisdiction, and there was insufficient
evidence to convict. Id. 1111 2, 4.

The Court construes this wide rambling petition as a challenge to the legality of
petitioner’s criminal sentence. See, e.g., ia’. 11 16 ("The public record does show that I,

Roy Albert Lewis, the petitioner, am unlawfully detained in constructive custody under

l

supervised release in Contra Costa County, California."). As such, petitioner’s claim is
one to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. See Taylor v.
U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (challenge to validity of detention
and constitutionality of statute of conviction must be pursued under § 225 5). When
considering such a writ, the Court must "award the writ or issue an order directing the
respondent to show cause why the writ should not be granted, unless it appears jrom the
application that the applicant or person detained is not entitled thereto." 28 U.S.C. §
2243 (emphasis added).
Unfortunately for the petitioner, he is not entitled to relief from this court. Under
§ 2255, a petitioner "may move the court which imposed the sentence to vacate, set aside
or correct the sentence." 28 U.S.C. § 2255(a) (emphasis added); see also Taylor, 194
F.2d at 883; Ojo v. lmrnigration & Naturalization Serv., 106 F.3d 680, 683 (5th Cir.
1997) (§ 2255 petition based on errors before or during sentencing must be brought in
sentencing court). Thus, if petitioner has any hope of obtaining this relief, it is in the
Northem District of Califomia, which has already denied one such motion. See Order
Denying Def.’s Mot. Under 28 U.S.C. § 2255, United States v. Lewis, 3:05-cr-0()63 8-SI
(N.D. Cal. Aug. 30, 2010) [Dkt. #430].
Accordingly, the Court, acting sua sponte, will dismiss this case for lack of
jurisdiction, An Order accompanies this Memorandum Opinion.
item
RICHAKQ§ LEoN
United States District Judge